Citation Nr: 1453559	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12 06-013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating greater than 10 percent for osteoarthritis of the right knee, status post meniscectomy, with limitation of extension.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to June 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and October 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the issues of (1) entitlement to a disability rating in excess of 10 percent for limitation of flexion as a residual of the Veteran's service-connected left knee injury; (2) entitlement to a disability rating in excess of 30 percent for residuals of a left knee injury, other than limitation of flexion, since October 18, 2008; and (3) entitlement to a separate rating for symptomatic removal of the semilunar cartilage are also pending and are the subject of a separate decision under a separate docket number.  The Veteran has already been afforded a hearing in connection with these claims.   


REMAND

A review of the record reveals that the Veteran's VA Form 9 (Appeal to the Board of Veterans' Appeals) was received on March 8, 2012.  On that Form 9, the Veteran checked the box indicating his desire to have a Board hearing before a Veterans Law Judge, sitting at the RO.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2014).  In accordance with the request, the Veteran must be provided an opportunity to present testimony during a hearing.  See 38 C.F.R. § 20.700(e) (2014).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

Schedule the Veteran for an in-person hearing before a Veterans Law Judge, sitting at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing at least 30 days in advance of the scheduled hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



